Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,620,127 to Chung et al. in view of U.S. Patent Pub. No. 2013/0255880 to Mahdi et al.
	As to claims 1-3 and 5-8, Chung discloses an adhesive composition comprising a polyol component comprising a high molecular weight with a average hydroxyl equivalent weight of 2,000 to about 2,500 and functionality of 2.0 to 4.0, 3.2 to 4.5% by weight of a diol chain extender, 0.25 to 1.5% by weight of a tin catalyst, and 40 to 50% by weight of a separate isocyanate component wherein the isocyanate index is 1.0.  Chung disclose wherein the polyol component is preferably divided in two separate components comprising the high molecular weight polyol, chain extender, and some catalyst (4:53-63, taken to meet three-component polyurethane adhesive).
	Chung does not expressly disclose the mixture of catalyst.
	Madhi discloses polyurethane adhesives that comprises a mixture of 0.01 to 1% by weight of organometallic catalysts (0032) and 0.05 to 0.6% by weight of a blocked cyclic amidine catalysts (phenol blocked 1,5-diazabicyclo(5,4,0)undec-5ene, 0039).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to use the catalyst mixture of Madhi in the adhesive composition of Chung to provide an adhesive which remains reactive even after prolonged storage, provides for a good open time at ambient temperature while providing for a rapid cure at some elevated temperatures (0008).
	As to claim 4, Chung in view of Madhi teach mixtures of aromatic and aliphatic isocyanates (0026).
	As to claims 10-11, Chung discloses an open time (cure time) that ranges from under 1 minute to 60 minutes (4:64-69).
	As to claim 12, Chung discloses particulate inorganic or organic fillers are added to the adhesive composition (4:1-24).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763